DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 19-33) in the reply filed on 01/08/2021 is acknowledged. Non-elected claims Group II (claims 34-36) is withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2018 and 11/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 20, 22 and 24-25 are objected to because of the following informalities: 
In claims 20: the word “substantially” should be removed. 
In claims 22: 
The phrase “and/or” should be changed to --or--. 
The phrases “for example” and “substantially” should be removed.
In claims 24: the phrase “for example” should be removed. 
In claims 25: the word “can” should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehrer (US 6,589,671).
	Regarding claim 19, Kehrer discloses
A process for producing a composite article at least partially made of metal, such as a disc for disc brake [Tittle cited: “method for joining a case part and a case-hardened steel”], comprising the following steps:
(i) coupling with interference a first component (housing 1, fig.2) at least partially made of cast iron [Abstract cited: “…first part comprises machine cast iron…”] and a second component (gearwheel 2, fig.2) at least partially made of steel [Par.0026 cited: “…second part comprises case-hardened steel…”];
(ii) arranging one or more wires of filler material (welding wire 28, fig.2) at one or more separation zones (groove 10, 11, fig.2) between said first (housing 1) and second (gearwheel 2) component;
(iii) in an inert atmosphere, directing a laser beam (welding head 20, fig.1, Col.2, lines 14-15 cited: “…laser or electron beam …”) mostly or exclusively on the steel of the gearwheel 2) and on the filler material (welding wire 28) for occupying at least part of the separation zone (groove 10, 11) at least with said molten steel and filler material (welding wire 28); and
(iv) solidifying [Col.2, lines 65-67 cited: “…The welding wire may be made in such a way that, at the very high cooling rate which is involved in high-energy beam welding…”] by cooling at least the molten steel and filler material (filler material) in welding zones to join said first (housing 1) and second (gearwheel 2) component, and thus obtaining said article.

    PNG
    media_image1.png
    437
    310
    media_image1.png
    Greyscale

Regarding claim 21, Kehrer discloses 
the laser beam (welding head 20, fig.1, Col.2, lines 14-15 cited: “…laser or electron beam …”) is oriented or moved towards the second component (gearwheel 2) of steel so gearwheel 2) and of the filler material (welding wire 28), than the melting of the cast iron of the first component (housing 1) occurs.

Regarding claim 24, Kehrer discloses 
following step i), the first (housing 1) and the second component (gearwheel 2) are rotatably supported [Col.3, lines 58-60 cited: “…The axis of rotation of the component is denoted by 18, and the welding head is denoted by 20…”], in a motorised manner, so that the laser beam (welding head 20, fig.1, Col.2, lines 14-15 cited: “…laser or electron beam …”) incises the at least one wire of filler material (welding wire 28) along a curved or circle-arc trajectory.

Regarding claim 25, Kehrer discloses 
at least during step iii), at least part of the separation zones (groove 10, 11) is facing or oriented vertically upwards, so that the molten steel and filler material (welding wire 28) penetrate by gravity the separation zones (groove 10, 11).

Regarding claim 26, Kehrer discloses 
a step of compenetrating the first (housing 1) and the second component (gearwheel 2) to create an inner separation zone and an outer separation zone [fig.2 shows an inner separation zone and an outer separation zone], one or both of which are subjected at least to step ii).

Regarding claim 27, Kehrer discloses 
following step iv), the separation zone (groove 10, 11) comprises one or more butt welding zones [groove 10, 11 has one or more butt welding zones].

Regarding claim 28, Kehrer discloses 
the outer separation zone (groove 10, 11) comprises one or more fillet weld or corner bead zones [groove 10, 11 has one or more fillet weld or corner bead zones].

Regarding claim 29, Kehrer discloses 
the first (housing 1) or the second (gearwheel 2) component defines an inner compartment (groove 10, 11 has a compartment, fig.2) within which the other component, either second (housing 1) or first (gearwheel 2), is at least partly housed and wherein an outer edge of the housed component is shaped complementary to an inner edge of the accommodating component [outer edge of the groove 10, 11 is shaped complementary to an inner edge of the accommodating the housing 1 and gearwheel 2, fig.2].

Regarding claim 30, Kehrer discloses 
said edges are at least partially jagged or wavy [outer edge of the groove 10, 11 is wavy, fig.2].




Regarding claim 31, Kehrer discloses 
the filler material (welding wire 28) includes or consists of austenitic steel, nickel, nickel alloys or mixtures thereof [Col.3, lines 2-4 cited: “…The welding wire advantageously contains, most preferably, at least 50 wt. % nickel…”].

Claims 19, 21, and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian (DE102011077562).
	Regarding claim 19, Christian discloses
A process for producing a composite article at least partially made of metal, such as a disc for disc brake [Figs.2-3, Par.0001 cited: “The invention relates to a method for welding a first part made of a cast material with a second part made of case-hardened steel, at least one of the parts being partially machined before welding on a respective flange surface…”], comprising the following steps:
(i) coupling with interference a first component (differential cage 2, figs.2-3) at least partially made of cast iron [Par.0025 cited: “…a first part in the form of a differential cage 2, which is formed from a cast material, preferably cast steel in the form of gray cast iron…”] and a second component (ring gear 3, figs.2-3) at least partially made of steel [Par.0026 cited: “…A second part in the form of a ring gear 3, which consists of case-hardened steel …”];
(ii) arranging one or more wires of filler material [Par.0029 cited: “…an excess of filler material, which is introduced as nickel-containing welding wire as part of the welding of the ring gear 3 to the differential cage 2, can flow into the gap 11…”] at one or more separation zones (gap 11, figs.2-3) between said first (differential cage 2) and second (ring gear 3) component;
The ring gear 3 and the differential cage 2 are preferably connected to one another using a laser welding process, so that a concentrated highenergy laser beam predominantly melts the root area 10 of the welding groove 9 and thus predominantly the material of the ring gear 3 in the present case, while less melting is performed on the flanks of the welding groove of material occurs…”] mostly or exclusively on the steel of the second component (ring gear 3) and on the filler material (filler material) for occupying at least part of the separation zone (gap 11) at least with said molten steel and filler material (filler material); and
(iv) solidifying [Par.0005 cited: “…using a nickel-containing filler material as the welding wire, brittle structural components are kept away from the solidifying melt …”] by cooling at least the molten steel and filler material (filler material) in welding zones to join said first (differential cage 2) and second (ring gear 3) component, and thus obtaining said article.

    PNG
    media_image2.png
    510
    436
    media_image2.png
    Greyscale


Regarding claim 21, Christian discloses 
the laser beam (laser beam, Par.0028) is oriented or moved towards the second component (ring gear 3) of steel [a user can control laser beam moves toward the ring gear 3] so as to transfer heat asymmetrically so that, during step iii), a quantitatively greater melting of the steel of the second component (ring gear 3) and of the filler material (filler material, Par.0005), than the melting of the cast iron of the first component (differential cage 2) occurs.

Regarding claim 24, Christian discloses 
following step i), the first (differential cage 2) and the second component (ring gear 3) are rotatably supported [Par.0025 cited: “…transmit a rotary movement of the differential cage 2 either uniformly to both axle shafts or differently to the two axle shafts by performing a compensating movement…”], in a motorised manner, so that the laser beam (laser beam, Par.0028) incises the at least one wire of filler material (filler material, Par.0005) along a curved or circle-arc trajectory.

Regarding claim 25, Christian discloses 
at least during step iii), at least part of the separation zones (gap 11, figs.2-3) is facing or oriented vertically upwards, so that the molten steel and filler material (filler material, Par.0005) penetrate by gravity the separation zones (gap 11).


Regarding claim 26, Christian discloses 
a step of compenetrating the first (differential cage 2) and the second component (ring gear 3) [Par.0025 cited: “…transmit a rotary movement of the differential cage 2 either uniformly to both axle shafts or differently to the two axle shafts by performing a compensating movement…”] to create an inner separation zone and an outer separation zone [fig.2 shows an inner separation zone and an outer separation zone], one or both of which are subjected at least to step ii).

Regarding claim 27, Christian discloses 
following step iv), the separation zone (gap 11, figs.2-3) comprises one or more butt welding zones [Par.0029 cited: “…a web 14 is formed through the gap 11 together with the welding groove 9, which web is melted completely during welding and in the present case is formed almost exclusively by a surface of the ring gear 3 located in this area…”].

Regarding claim 28, Christian discloses 
the outer separation zone comprises one or more fillet weld or corner bead zones [Par.0029 cited: “…a web 14 is formed through the gap 11 together with the welding groove 9, which web is melted completely during welding and in the present case is formed almost exclusively by a surface of the ring gear 3 located in this area…”].

Regarding claim 29, Christian discloses 
the first (differential cage 2) or the second (ring gear 3) component defines an inner compartment (gap 11 has a compartment, figs.2-3) within which the other component, ring gear 3) or first (differential cage 2), is at least partly housed and wherein an outer edge of the housed component is shaped complementary to an inner edge of the accommodating component [outer edge of the gap 11 is shaped complementary to an inner edge of the accommodating the differential cage 2 and ring gear 3, fig.2].

Regarding claim 30, Christian discloses 
said edges are at least partially jagged or wavy [outer edge of the gap 11 is wavy, fig.2].

Regarding claim 31, Christian discloses 
the filler material (filler material, Par.0005) includes or consists of austenitic steel, nickel, nickel alloys or mixtures thereof [Par.0003 cited: “…a filler material is usually used as the welding wire, often in the form of a nickel-containing filler material…”].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kehrer (US 6,589,671) or Christian (DE102011077562).
Regarding claim 20, Kehrer or Christian discloses substantially all the steps as cited in claim 19, but does not disclose the laser beam is moved or misaligned with respect to the first component by a section of about 0.1 - 0.6 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to control a laser beam of Kehrer or Christian’s invention, is moved or misaligned with respect to the first component by a section of about 0.1 - 0.6 mm, as it well known it the art, in order to limit the amount of heat transferred from said beam to the first component.

Regarding claim 22, Kehrer or Christian discloses substantially all the steps as cited in claim 19, but does not disclose the laser beam strikes a surface of the second 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to control a laser beam of Kehrer or Christian’s invention, strikes a surface of the second component or of the filler material with an inclination angle in the range between 0°-15° with respect to an axis orthogonal to said surface, the latter being for example a surface parallel to a band of the first component, as it well known in the art, in order to make a welding process effectively.

Regarding claim 23, Kehrer or Christian discloses substantially all the steps as cited in claim 19, but does not disclose the maximum depth of the welding zone in the second component is equal to or smaller than 25% of the average development of said component in the incision zone.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a maximum depth of the welding zone in the second component of Kehrer or Christian’s invention, is equal to or smaller than 25% of the average development of said component in the incision zone, as it well known in the art of manufacturing design choice purpose, in order to make a welding process effectively.

Regarding claim 32, Kehrer or Christian discloses substantially all the steps as cited in claim 19, but does not disclose a step of precipitating graphite at least from the  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention modify a method of Kehrer or Christian, by including a step of precipitating graphite at least from the carbon of said steel and optionally from the cast iron of the first component wherein, for equal amounts of carbon moles, the graphite volume is greater than the volume of carbon in steel and wherein, through the increase of volume in the precipitation, said graphite limits or at least partly compensates the thermal shrinkage in the welding areas, as it well known in the art1, in order to make a welding process effectively.

Regarding claim 33, Kehrer or Christian discloses substantially all the steps as cited in claim 19, but does not disclose the first component includes or consists of a braking band for a disc brake, and wherein the second component includes or consists of a central bell or hub for a disc brake.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Kehrer or Christian’s invention with a first component includes/consists of a braking band for a disc brake and a second component includes/consists of a central bell or hub for a disc brake, as it well known in the art of intended use purpose, in order suitable for the user application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/04/2021                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the evidence Briand et al. (US 2013/0098878 A1), Par.0014, 0033, 0037, 0038.